DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of the amendment filed on 08/03/2022 in which claims 1, 10, and 14 were amended to include the previously indicated allowable matter. Claim 6 was previously cancelled. Therefore claims 1-5 and 7-21 are pending for examination below. 
Allowable Subject Matter
Claims 1-5 and 7-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 10, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “and the battery is configured to: send, via the control means (2), the identification feature, technical data, operating parameters, a fault status of the sensor of the battery (1) that needs to be interchanged, or combination of the same to the external maintenance module (12), the sensor that needs to be interchanged is separated from the battery (1): read, via the maintenance module (12), the identification feature of a new sensor, the new sensor is connected to the battery (1); send the identification feature, the technical data of the new sensor of the battery (1), or both from the external maintenance module (12) to the control means (2), wherein the identification feature is evaluated, as a result of which technical data are associated with the new sensor.”
Claims 2-5, 7-9, and 11-14 depend from the claims above and are allowed for the same reasons. 
Claims 15-21 were previously allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NATHANIEL R PELTON/               Primary Examiner, Art Unit 2859